EXHIBIT 99.1 Salt Lake City, Utah - Utah Medical Products, Inc. (Nasdaq: UTMD) announces that its Board of Directors approved a quarterly cash dividend of twenty-five cents ($.25) per share of common stock payable on December 30, 2013 to shareholders of record at the close of business on December 16, 2013.This is a two percent (2%) increase over the dividend declared in the most recent prior quarter. Utah Medical Products, Inc., with particular interest in health care for women and their babies, develops, manufactures and markets a broad range of disposable and reusable specialty medical devices recognized by clinicians in hundreds of countries around the world as the standard for obtaining optimal long term outcomes for their patients.For more information about Utah Medical Products, Inc., visit UTMD’s website at www.utahmed.com.
